Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 is pending.
Claims 8-20 is withdrawn.
Claims 1-7 is examined herewith.
Applicant’s election without traverse of Group I (instant claim 1-7) in the reply filed on 3/8/2021 is acknowledged.
	The instant claims are rejected to the extent that they read upon the elected species.
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 8, 2021 (x2), were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reid (WO 2016/007616) of record.


Reid (WO 2016/007616) teaches a method of treating neurologic disorder in a patient in need thereof comprising administering to a patient a dose of VX-745 (which is neflamapimod) sufficient to inhibit cytokine signaling while not substantially affecting cytoking production (claim 1).  Reid teaches that the neurologic disorder may be Lewy Body Dementia (claim 5).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alam (WO 2016/007616) of record.

Alam teaches the treatment of neurodegenerative disorder (claims 1 and 4).  Alam teaches in paragraph 0002 of the background teaches that dementia is a category of brain disease which is characterized by a long term, often gradual, decrease in a person's memory or other thinking skills.  Common causes of dementia include Alzheimer's disease, Lewy body dementia (paragraph 0002 and 0074).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (WO 2016/007616) of record and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114).

Reid (WO 2016/007616) teaches a method of treating neurologic disorder in a patient in need thereof comprising administering to a patient a dose of VX-745 (which is neflamapimod) sufficient to inhibit cytokine signaling while not substantially affecting 
Reid does not teach neuronal loss in the medial septum, loss in CA2-3 regions of the hippocampus, loss vertical limb of the nucleus of the diagonal band, loss of cholinergic neurons.

Fujishiro teaches that the cholinergic basal forebrain is divided into four subregions (Ch1–4), and cholinergic neuronal loss in the nucleus basalis of Meynert (Ch4) has been correlated with cognitive impairments in both Alzheimer’s disease (AD) and dementia with Lewy bodies (DLB).  Cholinergic neuronal loss in the Ch1-2 regions might be specific to the pathology of DLB. Taking the distribution of cholinergic fibers in the hippocampus into consideration, this study suggests a possibility that hippocampal cholinergic projection is involved in Lewy-related neurites in the CA2–3 regions, (abstract).  Fujishiro teaches the depletion of cholinergic neurons in the mucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lew bodies (title). Fujishiro teaches that dementia with Lewy bodies (DLB) is the second most frequent neurodegenerative dementing disorder after Alzheimer’s disease (AD). Hippocampal pathology is important in DLB as well as AD, since memory impairment, a chief symptom of both the disorders, is closely related to degeneration of the hippocampus. Lewy-related neurites are usually observed in the CA2–3 regions of the hippocampus in DLB.
It would have been obvious to one of ordinary skills in the art that a subject which has dementia with Lewy bodies disease would possess loss of medium septum, loss in .  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (WO 2016/007616) of record and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) as applied to claims 1-6 above, and further in view of Adamowicz (Hippocampal -Synuclein in Dementia with Lewy Bodies Contributes to Memory Impairment and Is Consistent with Spread of Pathology, The Journal of Neuroscience, February 15, 2017 • 37(7):1675–1684 • 1675) of record.

Reid and Fujishiro as cited above.
Neither Reid nor Fujishiro disclose that the subject has alpha synuclein deposits in the hippocampus.
Adamowicz teaches that Hippocampal α-Synuclein in Dementia with Lewy Bodies Contributes to Memory Impairment and Is Consistent with Spread of Pathology (title).  Adamowicz teaches that some studies have implicated Lewy bodies inthe neocortex, others have pointedto-synuclein pathology in the hippocampus. We 
It would have been obvious to one of ordinary skills in the art that a subject that has dementia with Lewy bodies disease displays α-synuclein deposits in the hippocampus because it is known in the art that subjects that has dementia with Lew bodies disease possess α-synuclein deposits in the hippocampus as taught by Adamowicz with a reasonable expectation of success absent evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/549, 645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘645 is drawn to a method of treating dementia with the administration of VX-745 (neflamapimod) whereas the instant application is drawn to a method of treating dementia with Lewy bodies with the administration of neflamapimod.  Since application ‘645 is broad enough to encompass the instant application of treating dementia with Lewy bodies, both applications possess significant overlapping scopes of invention with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1-7 is rejected.  
No claims is allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627